                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   MARLOWE BROWN,                                         No. C 19-0782 WHA (PR)
                                                                         10                  Plaintiff,                              ORDER OF DISMISSAL
                                                                         11     v.
United States District Court




                                                                              R. THOMAS; D. BAKER,
                               For the Northern District of California




                                                                         12
                                                                         13                  Defendants.
                                                                                                                           /
                                                                         14
                                                                         15          Plaintiff, a California prisoner proceeding pro se, filed this civil action on February 13,
                                                                         16   2019. On the same day, the clerk notified plaintiff that he must submit either the filing fee or a
                                                                         17   completed application to proceed in forma pauperis (“IFP”). Along with this notice, the clerk
                                                                         18   mailed to plaintiff an IFP application, instructions, and a stamped return envelope. The notice
                                                                         19   informed plaintiff that the case would be dismissed if he did not either pay the fee or file the
                                                                         20   completed IFP application within 28 days. No response has been received. As more than 28
                                                                         21   days have passed and plaintiff has not filed a completed IFP application, paid the filing fee,
                                                                         22   shown cause why not, or requested an extension of time to do so, this case is DISMISSED
                                                                         23   without prejudice.
                                                                         24          The Clerk shall enter judgment and close the file.
                                                                         25          IT IS SO ORDERED.
                                                                         26
                                                                              Dated: April   22     , 2019.
                                                                         27                                                    WILLIAM ALSUP
                                                                                                                               UNITED STATES DISTRICT JUDGE
                                                                         28
